Case 2:18-cr-00422-SMB Document 1267-5 Filed 09/03/21 Page 1 of 4




        Exhibit E
         Case 2:18-cr-00422-SMB Document 1267-5 Filed 09/03/21 Page 2 of 4

                                                       U.S. Department of Justice




                                                       United States Attorney
                                                       District of Arizona
                                                     Two Renaissance Square                Main: (602) 514-7500
                                                     40 N. Central Ave., Suite 1800     Main Fax: (602) 514-7693
                                                     Phoenix, AZ 85004-4408

                                                     February 22, 2019



Paul J. Cambria Jr.              Jim Grant                                     Robert Corn-Revere
Attorney at Law                  Davis Wright Tremaine, LLP                    Davis Wright Tremaine, LLP
Lipsitz Green Scime Cambria,     920 Fifth Avenue,                             1919 Pennsylvania Avenue N.W.,
LLC                              Suite 3300                                    Suite 800
42 Delaware Ave, Suite 120       Seattle, WA 98104                             Washington, DC 20006
Buffalo, NY 14202                (attorney for Lacey and Larkin)               (attorney for Lacey and Larkin)
(attorney for Michael Lacey)

Thomas H. Bienert, Jr., Esq.     Michael D. Kimerer, Esq.                      Bruce Feder, Esq.
Bienert, Miller & Katzman,       1313 E. Osborn Road,                          2930 East Camelback Road,
PLC                              Suite 100                                     Suite 160
903 Calle Amanecer, Suite 350    Phoenix, AZ 85014                             Phoenix, AZ 85016
San Clemente, CA 92673           (attorney for Jed Brunst)                     (attorney for Scott Spear)
(attorney for James Larkin)

Mike Piccarreta, Esq.            Steve Weiss                                   Gary Lincenberg
Piccarreta Davis Keenan Fidel,   Attorney at Law                               Bird, Marella, Boxer, Wolpert,
PC                               Karp & Weiss, PC                              Nessim, Drooks, Lincenberg & Rhow,
2 East Congress Street,          3060 North Swan Rd.                           P.C.
Suite 1000                       Tucson, AZ 85712                              1875 Century Park East
Tucson, AZ 85701                 (attorney for Joye Vaught)                    23rd Floor
(attorney for Andrew Padilla)                                                  Los Angeles, CA 90067
                                                                               (attorney for Jed Brunst)

          Re:     U.S. v. Michael Lacey, et.al.
                  CR-18-00422-PHX-SPL (BSB)

  Dear Counsel:

          Pursuant to your request for discovery and the government’s obligations under Fed. R. Crim.
  P. 16 and the stipulated scheduling order in this case, please find enclosed 7 digital media devices
  containing the government’s seventh disclosure. 1

  1
    Digital media devices containing disclosure for defendants Michael Lacey, James Larkin, and Jed
  Brunst are being provided to Paul J. Cambria Jr., Thomas H. Bienert Jr., and Gary Lincenberg
  respectively.
        Case 2:18-cr-00422-SMB Document 1267-5 Filed 09/03/21 Page 3 of 4
Lacey, et. al. Discovery Letter 7
February 22, 2019
Page 2


    •    The thumb drive contains the following Bates Stamped records:
            o BDO Consulting Documents – DOJ-BP-0004720537 to DOJ-BP-0004735011
            o Reports of Interviews – DOJ-BP-0004735012 to DOJ-BP-0004735223
            o Subpoena Compliance, Reports of Interviews, and other FBI Case Documents – DOJ-
                BP-0004735224 to DOJ-BP-0004746570

    •    The DVD labeled Backpage Hyer Docs contains reports of interviews for Defendant Daniel
         Hyer.
    •    The DVD labeled Jail Calls contains jail calls for Defendants Michael Lacey and James
         Larkin
    •    The DVD labeled Macomb County Prosecutor contains recorded interviews from the
         Macomb County, Michigan, quadruple murder investigation of James C. Brown. In February
         of 2014, Brown was convicted of killing four women he met through Backpage.com.
    •    The DVD labeled Recorded Interviews with Victim #4 contains recorded interviews from
         Victim 4’s local investigation. Victim 4’s summary is included in paragraph 163 of the
         Superseding Indictment.
    •    The 2 DVD’s labeled JDPA Office Gretna, LA contains case-related documents from the
         local investigation of Victim #15 trafficked via Backpage.com. Victim 15’s summary is
         included in paragraph 174 of the Superseding Indictment.

        Additionally, the government has in its possession copies of tax returns and related
transmittals prepared by BDO USA Consulting for Backpage and related clients. These documents
will not be made generally available to counsel. If you believe you have a basis to access these
documents, please let us know and we will address this matter with the Court.

         Lastly, during our execution of search warrants on April 5, 2018, we seized data from Jill
Anderson’s personal devices. Neither the prosecution team nor the taint team have reviewed (or
intend to review) this data. If you would like to review this data, please let us know and we will
facilitate your review at an FBI facility in Phoenix.

Please reach out with any questions.


                                                              Sincerely,


                                                              BRIAN BENCZKOWSKI
                                                              Assistant Attorney General
                                                              Criminal Division
                                                              U.S. Department of Justice
                                                              /s Reginald Jones
                                                              REGINALD E. JONES
                                                              Senior Trial Attorney, CEOS
                                                              (202) 616-2807
                                                              reginald.jones4@usdoj.gov
        Case 2:18-cr-00422-SMB Document 1267-5 Filed 09/03/21 Page 4 of 4
Lacey, et. al. Discovery Letter 7
February 22, 2019
Page 3

                                                ELIZABETH A. STRANGE
                                                First Assistant U.S. Attorney

                                                KEVIN M. RAPP
                                                MARGARET PERLMETER
                                                PETER S. KOZINETS
                                                ANDREW STONE
                                                JOHN J. KUCERA
                                                Assistant United States Attorneys




Enclosures
